United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 10, 2006
                        FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                       ))))))))))))))))))))))))))                Clerk

                             No. 05-51090

                       ))))))))))))))))))))))))))

AVE, INC.,

                 Plaintiff–Appellant,

     v.

TOM HORNSETH, COMAL COUNTY ENGINEER; DANNY SCHEEL, COUNTY JUDGE
OF THE COMAL COUNTY COMMISSIONERS’ COURT; DIB WALDRIP, COMAL
COUNTY DISTRICT ATTORNEY,

                 Defendants–Appellees.


             Appeal from the United States District Court
                   for the Western District of Texas
                            No. 5:02-CV-847



Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiff-appellant AVE, Inc. (“AVE”) appeals the district

court’s order granting the defendants-appellees’ motion to

dismiss for lack of standing in AVE’s suit alleging that Comal

County’s sexually oriented business regulations violate the

United States Constitution.    AVE argues that the district court

erred by resolving factual ambiguities in favor of the


     *
       Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.
defendants-appellees, the moving parties, contrary to the proper

summary judgment standard.     AVE also contends, in the

alternative, that even if the district court properly determined

the disputed facts, those facts do not establish that AVE lacks

standing to sue.

       We review the district court’s standing determination de

novo.    Pederson v. La. State Univ., 213 F.3d 858, 869 (5th Cir.

2000).    A district court may hold a preliminary hearing to

resolve factual disputes in order to determine standing,

especially when the jurisdictional challenge does not implicate

the merits.    Barrett Computer Servs., Inc. v. PDA, Inc., 884 F.2d
214, 220 (5th Cir. 1989).    Standing is a jurisdictional matter;

therefore, the district court has greater latitude in resolving

factual disputes than in a motion for summary judgment and it may

decide factual ambiguities in favor of the moving party.       Id. at

220.    “If the district court resolves any factual disputes in

making its jurisdictional findings, the facts expressly or

impliedly found by the district court are accepted on appeal

unless the findings are clearly erroneous.”    Pederson, 213 F.3d

at 869.

       After carefully reviewing all submissions by the parties and

the record in this case, we conclude that the district court’s

factual findings were not clearly erroneous.    In light of the

facts determined by the district court, AVE failed to prove that


                                  2
it had standing.   We therefore AFFIRM the order of the district

court.

     AFFIRMED.




                                 3